Citation Nr: 9917039	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-13 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left wrist and 
hand disorder, to include left carpal tunnel syndrome.

2.  Entitlement to service connection for a right wrist and 
hand disorder, other than right carpal tunnel syndrome.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for a 
bilateral shoulder disability is the subject of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  An inservice left wrist and hand disorder, to include 
left carpal tunnel syndrome, is not shown.

2.  A right wrist and hand disorder, other than right carpal 
tunnel syndrome, is not currently shown.

3.  Right carpal tunnel syndrome is shown both in service and 
subsequent to separation from service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a left wrist and hand 
disorder, to include left carpal tunnel syndrome, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



2.  A claim for service connection for a right wrist and hand 
disorder, other than right carpal tunnel syndrome, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Right carpal tunnel syndrome was initially manifested 
during wartime service.  38 U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Left Wrist and Hand Disorder, to Include Left Carpal 
Tunnel Syndrome; and a Right Wrist and Hand Disorder, Other 
than Right Carpal Tunnel Syndrome

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States  
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  

In the case herein, the evidence does not demonstrate that a 
left wrist or hand disorder of any sort, to include left 
carpal tunnel syndrome, was manifested during the veteran's 
active service.  Since service connection cannot be granted 
for a disability that was not present during service (or 
could be presumed to have been present during service), the 
Board must accordingly find that a claim for service 

connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

The Board recognizes that the report of the VA examination 
conducted in August 1997, approximately one month subsequent 
to the veteran's separation from service, indicates clinical 
diagnoses to include "[f]indings consistent with mild carpal 
tunnel syndrome," without specification as to whether this 
disorder is present on the left, on the right, or is 
bilateral.  However, the veteran's service medical records 
are devoid of references to any left wrist or hand problem.  
The report of the separation medical examination, dated in 
April 1997, shows that the upper extremities were clinically 
evaluated as normal, and does not indicate the presence of 
any left wrist or hand impairment; in contrast, the report 
specifically notes the presence of right upper extremity 
impairment, in the form of right carpal tunnel syndrome.  In 
addition, the post-service medical evidence, which consists 
solely of the report of the August 1997 VA examination, does 
not indicate the presence of any left hand or wrist 
disability that has been related to service, or which can be 
presumed to have been incurred during service; the report of 
a radiographic study taken in conjunction with that 
examination indicates that the wrist was normal.

With regard to the veteran's claim for service connection for 
a right wrist and hand disorder, the Board notes that the 
portion of that claim that pertains to right carpal tunnel 
syndrome is well grounded, and is accordingly adjudicated as 
a separate issue.  However, the Board also notes that the 
evidence does not demonstrate that a right wrist or hand 
disorder, other than right carpal tunnel syndrome, is 
currently manifested.  The report of the August 1997 VA 
examination does not set forth any findings with regard to 
the right upper extremity other than the clinical diagnosis 
that references carpal tunnel syndrome, while radiographic 
studies indicate a normal right wrist.  Since service 
connection also cannot be granted for a disability that is 
not currently manifested, the Board must accordingly find 
that a claim for service 

connection for any such disability is similarly not well 
grounded and therefore must also be denied, pursuant to the 
Court's decision in Edenfield, supra.  See Caluza, supra; see 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1993), and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In brief, the Court has held that a well-grounded claim 
requires satisfaction of criteria that include both the 
manifestation of a disability in service, and of a current 
disability.  In the case at hand, even if the Board were to 
assume, for the purposes of this discussion only, that the 
clinical diagnosis indicated on the VA examination report 
also referred to left carpal tunnel syndrome, it would not 
obviate the fact that the evidence does not demonstrate the 
inservice presence of a left wrist or hand disability of any 
sort.  Likewise, the evidence does not demonstrate the 
current manifestation of a right wrist or hand disability 
(other than right carpal tunnel syndrome, as discussed 
below).  The Board must therefore conclude that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual at this time that service 
connection for these disorders could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's 
claims are not well grounded and are therefore denied, in 
accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 

claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.

II.  Right Carpal Tunnel Syndrome

With regard to the veteran's claim for service connection for 
right carpal tunnel syndrome, the Board finds that he has 
presented a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him as to this issue, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends, essentially, that he has a right hand 
and wrist disability that is related to his service, and for 
which service connection should be granted.  As indicated 
above, the Board has determined that this claim, insofar as 
it pertains to a hand and wrist disorder other than carpal 
tunnel syndrome, is not well grounded.  However, after a 
review of the record, the Board finds that his contentions, 
with regard to the manifestation of right carpal tunnel 
syndrome, are supported by the evidence, and that service 
connection for the right hand and wrist disability that is 
currently shown - which is right carpal tunnel syndrome - is 
appropriate.

The report of medical history prepared in conjunction with 
the veteran's separation from service notes a reference by a 
physician thereon to right wrist carpal tunnel syndrome; a 
similar notation is indicated on the report of the veteran's 
separation medical examination.  The report of the VA 
examination conducted approximately one month following his 
separation from service indicates clinical diagnoses to 
include "[f]indings consistent with mild carpal tunnel 
syndrome."  As previously discussed, the examination report 
does not indicate whether this disorder is present 

on the left, on the right, or is bilateral.  However, in view 
of the fact that right carpal tunnel syndrome is noted on 
service separation, and in view of the fact that the VA 
examination report notes a history of right carpal tunnel 
syndrome treatment, the Board will conclude that it is as 
likely as not that the clinical diagnosis is a reference to 
right carpal tunnel syndrome.  (The Board notes that, while 
it could also conclude that the diagnosis is a reference to 
left or bilateral carpal tunnel syndrome, the veteran's claim 
for left carpal tunnel syndrome service connection is still 
not well grounded due to the absence of inservice 
manifestations thereof.)

Since right carpal tunnel syndrome is shown both in service 
and thereafter, the Board finds that service connection for 
right carpal tunnel syndrome is appropriate. 


ORDER

A claim for service connection for a left wrist and hand 
disorder, to include left carpal tunnel syndrome, is not well 
grounded, and is accordingly denied.  A claim for service 
connection for a right wrist and hand disorder, other than 
right carpal syndrome, is not well grounded, and is 
accordingly denied.  Service connection for right carpal 
tunnel syndrome is granted.


REMAND

The veteran is also seeking service connection for a 
"shoulder condition."  Service medical records show that he 
underwent right rotator cuff repair in 1996.  The report of 
the August 1997 VA examination, however, only indicates 
clinical diagnoses to include chronic shoulder pain; it does 
not indicate the specific nature and severity of any current 
right shoulder disability, to include but not limited to 
residuals of rotator cuff surgery.  In addition, the report 
of a radiographic study conducted pursuant to this 
examination, while indicating an impression of normal left 
shoulder, also indicates the presence of "mild left 
acromioclavicular degenerative disease."  On examination, 
there was pain on motion of the left 

shoulder.  Notwithstanding the fact that left shoulder 
problems were not manifested during service, "presumptive" 
service connection for left shoulder degenerative joint 
disease may be possible under 38 U.S.C.A. §§ 1101, 1112, 1113 
and 1137 (West 1991), and 38 C.F.R. §§ 3.307 and 3.309 
(1998).

The Board accordingly is of the opinion that additional 
development of this claim is appropriate.  The claim is 
therefore REMANDED for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any health care providers who have 
accorded him treatment for shoulder 
problems subsequent to his separation 
from service.

2.  Upon receipt of any and all such 
names and addresses, and upon completion 
of duly executed authorization for the 
release of private medical records if 
necessary, the RO should request that the 
health care providers identified by the 
veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him for shoulder 
problems.  

3.  The veteran should then be accorded a 
special VA examination of his shoulders, 
in order to ascertain the nature and 
severity of all shoulder disabilities, to 
include but not limited to residuals of 
his inservice right rotator cuff repair.  
All tests indicated, to include but not 
limited to radiographic studies, should 
be accomplished at this time; the 
radiologist should be specifically 
requested to indicate whether any left 
shoulder disability is shown on X-ray 
and, if so, the nature thereof.  In 
addition, the examining physician should 
be specifically 

requested to indicate the nature and 
resultant impairment of the right rotator 
cuff surgical scar.

All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  In addition, the 
examiner should indicate on the 
examination report any and all specific 
clinical diagnoses as they relate to 
either shoulder.  The veteran's claims 
folder is to be made available to the 
examiner, for his or her review and 
referral, prior to this examination.

4.  The RO should advise the veteran that 
he may submit additional evidence in 
support of his claim while it is in 
Remand status.  It should also advise him 
that failure to comply with the actions 
requested herein could result in adverse 
action with regard to his claim.

5.  Upon completion of the foregoing, the 
RO should review the veteran's claim, and 
determine whether service connection for 
either or both shoulders can now be 
granted.  If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further action, as 
warranted.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

